internal_revenue_service department oo out significant index no washington dc third party contacts participants congressional inquiry person to contact telephone number r refer tier ratt date al _- mar in re _ this letter constitutes notice that with respect to the above-named defined benefit pension_plan we have granted a conditional waiver of the minimum_funding_standard for the plan_year ending date this conditional waiver for the plan_year ended date has been granted in accordance with sec_412 of the interna revenue code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the waived amount is the contribution which would otherwise be required to reduce the balance in the funding_standard_account to zero as of the end of the plan_year for which this conditional waiver has been granted the information furnished indicates that the company had net losses the company had for its fiscal years ended date and a net profit for the 11-month period ended november however net_worth and working_capital were negative for this period working_capital was negative for the moreover the company’s cash_flow was not sufficient both to meet routine operating_expenses such as payrol and to contribute the minimum_funding requirement and that it is merely in a temporary downturn to hasten its financial improvement the company has effected a price increase for its products and has reduced staff the company expects cash_flow and its general financial position to improve as these measures take effect but the prospects for marked improvement are still uncertain the value of the assets of the plan was equal to of the plan's current_liability the company states that its business is cyclical first time in at teast four years as of january indeed therefore the waiver is subject_to the following conditions the contributions required to satisfy the minimum_funding_standard taking into account this waiver for the plan years ended date and are to be timely made as defined in sec_412 of the code the quarterly contributions described in sec_412 of the code are to be made on or before the due dates beginning with the payment due_date and not jater than days from the date of this letter the company is to provide a security_interest to the plan for the amount of the waiver that is satisfactory to the pension_benefit_guaranty_corporation if any of these conditions is not satisfied the waiver is you agreed to these conditions in your retroactively nul and void letter dated date your attention is called to sec_412 of the code and sec_304 of erisa which describe the consequences which would result in the event the plan is amended to increase benefits change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived_funding_deficiency remains unamortized when filing form_5500 for the plan_year ended date a copy of this letter is being sent to your authorized a copy of this letter should also be sent to the enrolled the date of this letter should be entered information representative pursuant to a power_of_attorney form on file with this case actuary for the plan we have sent a copy of this letter to the acting area manager for employee_plans in the on schedule b actuarial ‘area in sincerely carol d gotd director employee_plans division tax_exempt_and_government_entities_division
